

EXECUTION VERSION








PURCHASE AND SALE AGREEMENT

Dated as of December 21, 2016

among
VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,
as Originators,
COMPUTER SCIENCES CORPORATION,
as Servicer,
and
CSC RECEIVABLES LLC,
as Buyer






--------------------------------------------------------------------------------






CONTENTS


Clause
Subject Matter
Page
ARTICLE I
AGREEMENT TO PURCHASE AND SELL
2
SECTION 1.1
Agreement To Purchase and Sell
2
SECTION 1.2
Timing of Purchases
3
SECTION 1.3
Consideration for Purchases
3
SECTION 1.4
Purchase and Sale Termination Date
3
SECTION 1.5
Intention of the Parties
3

ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
4
SECTION 2.1
Purchase Report
4
SECTION 2.2
Calculation of Purchase Price
4

ARTICLE III
CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE
5
SECTION 3.1
Initial Contribution of Receivables and Initial Purchase Price Payment
5
SECTION 3.2
Subsequent Purchase Price Payments
6
SECTION 3.3
Settlement as to Specific Receivables and Dilution
7

ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS
8
SECTION 4.1
Conditions Precedent to Initial Purchase
8
SECTION 4.2
Certification as to Representations and Warranties
9
SECTION 4.3
Additional Originators
10

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
10
SECTION 5.1
Existence and Power
10
SECTION 5.2
Power and Authority; Due Authorization
11
SECTION 5.3
No Conflict or Violation
11
SECTION 5.4
Governmental Approvals
11
SECTION 5.5
Valid Sale
11
SECTION 5.6
Binding Effect of Agreement
11
SECTION 5.7
Accuracy of Information
12
SECTION 5.8
Actions, Suits
12
SECTION 5.9
No Material Adverse Effect
12
SECTION 5.10
Names and Location
12
SECTION 5.11
Margin Stock
13



-i-



--------------------------------------------------------------------------------





SECTION 5.12
Eligible Receivables
13
SECTION 5.13
Credit and Collection Policy
13
SECTION 5.14
Investment Company Act
13
SECTION 5.15
Anti- Corruption Laws and Sanctions
13
SECTION 5.16
Financial Condition
13
SECTION 5.17
Tax Status
14
SECTION 5.18
ERISA.
14
SECTION 5.19
Bulk Sales
15
SECTION 5.20
No Fraudulent Conveyance
15
SECTION 5.21
Ordinary Course of Business
15
SECTION 5.22
Good Title Perfection
15
SECTION 5.23
Perfection Representations
15
SECTION 5.24
Reliance on Separate Legal Identity
16
SECTION 5.25
Opinions
16
SECTION 5.26
Nature of Pool Receivables
16
SECTION 5.27
Compliance with Applicable Laws
17
SECTION 5.28
Adverse Change in Receivables
17
SECTION 5.29
Compliance with Transaction Documents
17
SECTION 5.30
Collection Accounts
17
SECTION 5.31
Reaffirmation of Representations and Warranties by each Originator
17

ARTICLE VI
COVENANTS OF THE ORIGINATORS
17
SECTION 6.1
Covenants
17
SECTION 6.2
Separateness Covenants
23



ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
24
SECTION 7.1
Rights of the Buyer
25
SECTION 7.2
Responsibilities of the Originators
25
SECTION 7.3
Further Action Evidencing Purchases
25
SECTION 7.4
Application of Collections
26
SECTION 7.5
Tax Matters
26

ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
26
SECTION 8.1
Purchase and Sale Termination Events
26
SECTION 8.2
Remedies
27



-ii-



--------------------------------------------------------------------------------





ARTICLE IX
INDEMNIFICATION
27
SECTION 9.1
Indemnities by the Originators
27

ARTICLE X
MISCELLANEOUS
29
SECTION 10.1
Amendments, etc
30
SECTION 10.2
Notices, etc
31
SECTION 10.3
No Waiver; Cumulative Remedies
31
SECTION 10.4
Binding Effect; Assignability
31
SECTION 10.5
Governing Law
31
SECTION 10.6
Costs, Expenses and Taxes
32
SECTION 10.7
SUBMISSION TO JURISDICTION
32
SECTION 10.8
WAIVER OF JURY TRIAL
33
SECTION 10.9
Captions and Cross References; Incorporation by Reference
33
SECTION 10.10
Execution in Counterparts
33
SECTION 10.11
Acknowledgment and Agreement
33
SECTION 10.12
No Proceeding
33
SECTION 10.13
Mutual Negotiations
34
SECTION 10.14
Severability
34

SCHEDULES
Schedule I
List and Location of Each Originator
 
Schedule II
Location of Books and Records of Originators
 
Schedule III
Trade Names
 
Schedule IV
Notice Addresses
 

EXHIBITS
Exhibit A
Form of Purchase Report
 
Exhibit B
Form of Subordinated Note
 
Exhibit C
Form of Joinder Agreement
 





-iii-



--------------------------------------------------------------------------------






This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of December
21, 2016 is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO
(the “Originators” and each, an “Originator”), COMPUTER SCIENCES CORPORATION, a
Nevada corporation, as initial Servicer (as defined below) (“CSC”), and CSC
RECEIVABLES LLC, a Delaware limited liability company (the “Buyer”).
DEFINITIONS
Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I of the Receivables Purchase
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”), among the Buyer, as seller, CSC, as initial Servicer (in such
capacity, the “Servicer”), the Persons from time to time party thereto as
Purchasers and Group Agents, and PNC Bank, National Association, as
Administrative Agent. All references hereto to months are to calendar months
unless otherwise expressly indicated. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.
BACKGROUND
1.    The Buyer is a special purpose limited liability company, all of the
issued and outstanding membership interests of which are owned by CSC
(“Contributing Originator”).
2.    The Originators generate Receivables in the ordinary course of their
businesses.
3.    The Originators wish to sell and/or, in the case of the Contributing
Originator, contribute Receivables and the Related Rights to the Buyer, and the
Buyer is willing to purchase and/or accept such Receivables and the Related
Rights from the Originators, on the terms and subject to the conditions set
forth herein.
4.    The Originators and the Buyer intend each such transaction to be a true
sale and/or, in the case of Contributing Originator, an absolute contribution
and conveyance of Receivables and the Related Rights by each Originator to the
Buyer, providing the Buyer with the full benefits of ownership of the
Receivables, and the Originators and the Buyer do not intend the transactions
hereunder to be characterized as a loan from the Buyer to any Originator.
5.    The Buyer intends to sell the Receivables and the Related Rights to the
Administrative Agent (for the ratable benefit of the Purchasers according to
their Capital as increased or reduced from time to time) pursuant to the
Receivables Purchase Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:


Purchase and Sale Agreement



--------------------------------------------------------------------------------





ARTICLE I
AGREEMENT TO PURCHASE AND SELL
SECTION 1.1     Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:
(a)    each Receivable (other than Contributed Receivables as defined in Section
3.1(a)) of such Originator that existed and was owing to such Originator at the
closing of such Originator’s business on the Cut-Off Date (as defined below);
(b)    each Receivable (other than Contributed Receivables) generated by such
Originator after the Cut-Off Date to but excluding the Purchase and Sale
Termination Date;
(c)    all of such Originator’s interest in any goods (including Returned
Goods), and documentation of title evidencing the shipment or storage of any
goods (including Returned Goods), the sale of which gave rise to such
Receivable;
(d)    all instruments and chattel paper that may evidence such Receivable;
(e)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;
(f)    solely to the extent applicable to such Receivable, all of such
Originator’s rights, interests and claims under the related Contracts and all
guaranties, indemnities, insurance and other agreements (including the related
Contract) or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise;
(g)    all books and records of such Originator to the extent related to any of
the foregoing and any related investment property acquired with any Collections
or other proceeds (as such term is defined in the applicable UCC) of any of the
foregoing; and
(h)    all Collections and other proceeds (as defined in the UCC) of any of the
foregoing that are or were received by such Originator on or after the Cut-Off
Date, including, without limitation, all funds which either are received by such
Originator, the Buyer or the Servicer from or on behalf of the Obligors in
payment of any amounts owed (including, without limitation, invoice price,
finance charges, interest and all other charges) in respect of any of the above
Receivables or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that such Originator, the Buyer or
the Servicer applies in the ordinary course of its business to amounts owed in
respect of any of the above Receivables, and net proceeds of sale or other
disposition of Returned Goods or other collateral of the Obligors in respect of
any of the above Receivables or any other parties directly or indirectly liable
for payment of such Receivables).


2



--------------------------------------------------------------------------------





All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement. No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Buyer hereunder, and any such assumption is expressly disclaimed. The property,
proceeds and rights described in clauses (c) through (h) above, including with
respect to any Contributed Receivable, are herein referred to as the “Related
Rights”, and the Buyer’s foregoing commitment to purchase Receivables and
Related Rights is herein called the “Purchase Facility.”
As used herein, “Cut-Off Date” means (a) with respect to each Originator party
hereto on the date hereof, November 25, 2016, and (b) with respect to any
Originator that first becomes a party hereto after the date hereof, the Business
Day immediately prior to the date on which such Originator becomes a party
hereto or such other date as the Buyer and such Originator agree to in writing.
SECTION 1.2     Timing of Purchases.
(a)    Closing Date Purchases. Effective on the Closing Date, each Originator
hereby sells to the Buyer, and the Buyer hereby purchases, such Originator’s
entire right, title and interest in, to and under (i) each Receivable (other
than Contributed Receivables) that existed and was owing to such Originator at
the Cut-Off Date, (ii) each Receivable (other than Contributed Receivables)
generated by such Originator after the Cut-Off Date, to and including the
Closing Date, and (iii) all Related Rights with respect thereto.
(b)    Subsequent Purchases. After the Closing Date, until the Purchase and Sale
Termination Date, each Receivable and the Related Rights generated by each
Originator shall be, and shall be deemed to have been, sold or contributed, as
applicable, by such Originator to the Buyer immediately (and without further
action) upon the creation of such Receivable.
SECTION 1.3     Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators and to reflect all capital contributions in
accordance with Article III.
SECTION 1.4     Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2(a) and (b) the Final Payout Date.
SECTION 1.5     Intention of the Parties. It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables, including without limitation, all
Receivables, if any, constituting general intangibles as defined in the UCC, and
all Related Rights be construed as a valid and perfected sale (or contribution)
and absolute assignment (without recourse except as provided herein) of such
Receivables and Related Rights by such Originator to the Buyer (rather than the
grant of a security interest to secure a debt or other obligation of such
Originator) and that the right, title and interest in and to such Receivables
and Related Rights conveyed to the Buyer be prior to the rights of and
enforceable against all other Persons at any time, including, without
limitation, lien creditors, secured lenders, purchasers and any Person claiming
through such Originator. However, if, contrary to the mutual intent of the
parties, any conveyance of Receivables, including without limitation any
Receivables constituting general intangibles as defined in the UCC, and all
Related Rights is not


3



--------------------------------------------------------------------------------





construed to be both a valid and perfected sale (or contribution) and absolute
assignment of such Receivables and Related Rights, and a conveyance of such
Receivables and Related Rights that is prior to the rights of and enforceable
against all other Persons at any time, including without limitation lien
creditors, secured lenders, purchasers and any Person claiming through such
Originator, then, it is the intent of such Originator and the Buyer that (i)
this Agreement also shall be deemed to be, and hereby is, a security agreement
within the meaning of the UCC and (ii) such Originator shall be deemed to have
granted to the Buyer as of the date of this Agreement, and such Originator
hereby grants to the Buyer a security interest in, to and under all of such
Originator’s right, title and interest in and to the Receivables and the Related
Rights now existing and hereafter created by such Originator transferred or
purported to be transferred hereunder.
ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
SECTION 2.1     Purchase Report. On the Closing Date and on each date when an
Information Package is due to be delivered under the Receivables Purchase
Agreement (each such date, a “Monthly Purchase Report Date”), the Servicer shall
deliver to the Buyer and each Originator a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) setting
forth, among other things:
(a)    Receivables purchased by the Buyer from each Originator, or contributed
to the capital of the Buyer by Contributing Originator, on the Closing Date (in
the case of the Purchase Report to be delivered on the Closing Date);
(b)    Receivables purchased by the Buyer from each Originator, or contributed
to the capital of the Buyer by Contributing Originator, during the calendar
month immediately preceding such Monthly Purchase Report Date (in the case of
each subsequent Purchase Report); and
(c)    the calculations of reductions of the Purchase Price for any Receivables
as provided in Section 3.3(a) and (b).
SECTION 2.2     Calculation of Purchase Price. The “Purchase Price” to be paid
to each Originator on any Payment Date in accordance with the terms of Article
III for the Receivables and the Related Rights that are purchased hereunder from
such Originator shall be determined in accordance with the following formula:


4



--------------------------------------------------------------------------------





PP
=
OB x FMVD
where:
 
 
PP
=
Purchase Price for each Receivable as calculated on the relevant Payment Date.
OB
=
The Outstanding Balance of such Receivable on the relevant Payment Date.
FMVD
=
Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one, divided by (b) the sum of (i)
one, plus (ii) the product of (A) the Prime Rate on such Payment Date, times (B)
a fraction, the numerator of which is the Days’ Sales Outstanding (calculated as
of the last day of the calendar month immediately preceding such Payment Date)
and the denominator of which is 365 or 366, as applicable.

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.
“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrative Agent in its sole discretion.
ARTICLE III
CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE
SECTION 3.1     Initial Contribution of Receivables and Initial Purchase Price
Payment.
(a)    On the Closing Date, Contributing Originator shall, and hereby does,
contribute to the capital of the Buyer Receivables and Related Rights consisting
of each Receivable of Contributing Originator that exists and is owing to
Contributing Originator on the Closing Date beginning with the oldest of such
Receivables and continuing chronologically thereafter such that the equity
(taking into account any cash contributions made on or prior to the Closing
Date) held by Contributing Originator in the Buyer, after giving effect to such
contribution of Receivables (the value of which shall be determined based on the
Purchase Price definition), shall be at least equal to the Required Capital
Amount. Each Receivable contributed by Contributing Originator to the capital of
the Buyer pursuant to this Section 3.1(a) and Section 3.2 below is herein
referred to as a “Contributed Receivable”.
(b)    On the terms and subject to the conditions set forth in this Agreement,
the Buyer agrees to pay to each Originator the Purchase Price for the purchase
to be made from such Originator on the Closing Date (i) to the extent the Buyer
has cash available therefor, partially in cash (in an amount to be agreed
between the Buyer and such Originator and set forth in the initial Purchase
Report) and, solely in the case of Contributing Originator if elected by
Contributing Originator in its sole discretion, by accepting a contribution to
the Buyer’s capital and (ii) the remainder by issuing a promissory note in the
form of Exhibit B to such Originator (each such promissory note, as it may be
amended, supplemented, endorsed or otherwise modified from time


5



--------------------------------------------------------------------------------





to time, together with all promissory notes issued from time to time in
substitution therefor or renewal thereof in accordance with the Transaction
Documents, being herein called a “Subordinated Note”) with an initial principal
amount equal to the remaining Purchase Price payable to such Originator not paid
in cash or, in the case of Contributing Originator, contributed to the Buyer’s
capital.
SECTION 3.2     Subsequent Purchase Price Payments. On each Payment Date
subsequent to the Closing Date, on the terms and subject to the conditions set
forth in this Agreement, the Buyer shall pay the Purchase Price to each
Originator for the Receivables and the Related Rights generated by such
Originator on such Payment Date:
(a)    First, in cash to each Originator to the extent the Buyer has cash
available therefor (and such payment is not prohibited under the Receivables
Purchase Agreement);
(b)    Second, solely in the case of Contributing Originator, if elected by
Contributing Originator in its sole discretion, to the extent any portion of the
Purchase Price remains unpaid, by accepting a contribution of such Receivable
and the Related Rights to its capital in an amount equal to such remaining
unpaid portion of such Purchase Price; and
(c)    Third, to the extent any portion of the Purchase Price remains unpaid,
the principal amount outstanding under the applicable Subordinated Note shall be
automatically increased by an amount equal to the lesser of (x) such remaining
unpaid portion of such Purchase Price and (y) the maximum increase in the
principal balance of the applicable Subordinated Note that could be made without
rendering the Buyer’s Net Worth less than the Required Capital Amount;  
provided, however, that if more than one Originator is selling Receivables to
the Buyer on the date of such purchase, the Buyer shall make cash payments among
the Originators in such a way as to minimize to the greatest extent practicable
the aggregate principal amounts outstanding under the Subordinated Notes;
provided, further, however, that the foregoing shall not be construed to require
Contributing Originator to make any capital contribution to the Buyer.
“Net Worth” has the meaning set forth under “Seller’s Net Worth” in the
Receivables Purchase Agreement.
All amounts paid by the Buyer to any Originator shall be allocated first to the
payment of any Purchase Price then due and unpaid, second to the payment of
accrued and unpaid interest on the Subordinated Note of such Originator and
third to the repayment of the principal outstanding on the Subordinated Note of
such Originator to the extent of such outstanding principal thereof as of the
date of such payment before such amounts may be allocated for any other purpose.
The Servicer shall make all appropriate record keeping entries with respect to
each of the Subordinated Notes to reflect the foregoing payments and payments
and reductions made pursuant to Section 3.3, and the Servicer’s books and
records shall constitute rebuttable presumptive evidence of the principal amount
of, and accrued interest on, each of the Subordinated Notes at any time. Each
Originator hereby irrevocably authorizes the Servicer to mark the Subordinated
Notes “CANCELED” and to return such Subordinated Notes to the Buyer upon the
final payment thereof after the occurrence of the Purchase and Sale Termination
Date.


6



--------------------------------------------------------------------------------





If, on any Business Day, the Buyer is unable to pay the Purchase Price for
Receivables and Related Rights pursuant to this Section 3.2, then the
Originators shall on such Business Day provide written notice thereof to the
Administrative Agent.
SECTION 3.3     Settlement as to Specific Receivables and Dilution.
(a)    If, (i) on the day of purchase of any Receivable from an Originator
hereunder, any of the representations or warranties set forth in Sections 5.12,
5.20 or 5.26 are not true with respect to such Receivable or (ii) as a result of
any action or inaction (other than solely as a result of the failure to collect
such Receivable due to a discharge in bankruptcy or similar insolvency
proceeding or other credit related reasons with respect to the relevant Obligor)
of such Originator, on any subsequent day, any of such representations or
warranties set forth in Sections 5.12, 5.20 or 5.26 is no longer true with
respect to such Receivable, then the Purchase Price for such Receivable shall be
reduced by an amount equal to the Outstanding Balance of such Receivable and
shall be accounted to such Originator as provided in clause (c) below; provided,
that if the Buyer thereafter receives payment on account of the Outstanding
Balance of such Receivable, the Buyer promptly shall deliver such funds to such
Originator.
(b)    If, on any day, the Outstanding Balance of any Receivable purchased or
contributed hereunder is either (i) reduced or canceled as a result of (A) any
defective, rejected or returned goods or services, any cash or other discount,
or any failure by an Originator to deliver any goods or perform any services or
otherwise perform under the underlying Contract or invoice, (B) any change in or
cancellation of any of the terms of such Contract or invoice or any other
adjustment by an Originator, the Servicer or the Buyer which reduces the amount
payable by the Obligor on the related Receivable (except any such change or
cancellation made in settlement of such Receivable in accordance with the Credit
and Collection Policy resulting from the financial inability of the Obligor to
pay such Receivable), (C) any rebates, warranties, allowances or charge-backs or
(D) any setoff or credit in respect of any claim by the Obligor thereof (whether
such claim arises out of the same or a related transaction or an unrelated
transaction), or (ii) subject to any specific dispute, offset, counterclaim or
defense whatsoever (except the discharge in bankruptcy of the Obligor thereof),
then the Purchase Price with respect to such Receivable shall be reduced by the
amount of such net reduction or dispute and shall be accounted to such
Originator as provided in clause (c) below; provided, that if the Buyer
thereafter receives payment on account of the Outstanding Balance of such
Receivable, the Buyer promptly shall deliver such funds to such Originator.
(c)    Any reduction in the Purchase Price of any Receivable pursuant to clause
(a) or (b) above shall be applied as a credit for the account of the Buyer
against the Purchase Price of Receivables subsequently purchased by the Buyer
from such Originator hereunder; provided, however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables prior to the Settlement Date immediately following any such
reduction in the Purchase Price of any Receivable) to create a Purchase Price
sufficient to so apply such credit against, the amount of such credit:
(i)    to the extent of any outstanding principal balance under the Subordinated
Note payable to such Originator, shall be deemed to be a payment


7



--------------------------------------------------------------------------------





under, and shall be deducted from the principal amount outstanding under, the
Subordinated Note payable to such Originator; and
(ii)    after making any deduction pursuant to clause (i) above, shall be paid
in cash to the Buyer by such Originator on such Settlement Date subject to the
following proviso;     
provided, further, that at any time (x) when an Event of Termination, an
Unmatured Event of Termination, a Non-Reinvestment Event or an Unmatured
Non-Reinvestment Event exists under the Receivables Purchase Agreement or (y) on
or after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Buyer within one (1) Business Day from
the event giving rise to such Deemed Collection in cash by deposit of
immediately available funds into a Blocked Account for application by the
Servicer to the same extent as if Collections of the applicable Receivable in
such amount had actually been received on such date.
ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS
SECTION 4.1     Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Group Agent shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance satisfactory
to the Buyer and the Administrative Agent (as the Buyer’s assignee) and each
Group Agent:
(a)    a copy of the resolutions or unanimous written consent of the board of
directors or other governing body of each Originator, approving this Agreement
and the other Transaction Documents to be executed and delivered by it and the
transactions contemplated hereby and thereby, certified by the Secretary or
Assistant Secretary of such Originator;
(b)    good standing certificates for each Originator issued as of a recent date
acceptable to the Buyer and the Administrative Agent (as the Buyer’s assignee)
by the Secretary of State (or similar official) of the jurisdiction of such
Originator’s organization or formation and each other jurisdiction where such
Originator is required to be qualified to transact business, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect;
(c)    a certificate of the Secretary or Assistant Secretary of each Originator,
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign this Agreement and the other Transaction Documents to be
executed and delivered by it (on which certificate the Servicer, the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Group Agent may
conclusively rely until such time as the Servicer, the Buyer, the Administrative
Agent (as the Buyer’s assignee) and each Group Agent shall receive from such
Person a revised certificate meeting the requirements of this clause (c));
(d)    the certificate or articles of incorporation or other organizational
document of each Originator (including all amendments and modifications thereto)
duly certified by the Secretary of State (or similar official) of the
jurisdiction of such Originator’s organization as of a recent date, together
with a copy of the by-laws or other governing documents of such Originator


8



--------------------------------------------------------------------------------





(including all amendments and modifications thereto), as applicable, each duly
certified by the Secretary or an Assistant Secretary of such Originator;
(e)    proper financing statements (Form UCC-1) that have been duly authorized
and name each Originator as the debtor/seller and the Buyer as the
buyer/assignor (and the Administrative Agent, for the benefit of the Purchasers,
as secured party/assignee) of the Receivables generated by such Originator as
may be necessary or, in the Buyer’s or the Administrative Agent’s reasonable
opinion, desirable under the UCC of all appropriate jurisdictions to perfect the
Buyer’s ownership or security interest in such Receivables and the Related
Rights in which an ownership or security interest has been assigned to it
hereunder;
(f)    a written search report from a Person satisfactory to the Buyer and the
Administrative Agent (as the Buyer’s assignee) listing all effective financing
statements that name the Originators as debtors or sellers and that are filed in
all jurisdictions in which filings may be made against such Person pursuant to
the applicable UCC, together with copies of such financing statements (none of
which, except for those described in the foregoing clause (e) (and/or released
or terminated, as the case may be, prior to the date hereof), shall cover any
Receivable or any Related Rights which are to be sold to the Buyer hereunder),
and tax and judgment lien search reports (including, without limitation, liens
of the PBGC) from a Person satisfactory to the Buyer and the Administrative
Agent (as the Buyer’s assignee) showing no evidence of such liens filed against
any Originator;
(g)    favorable opinions of counsel to the Originators, in form and substance
satisfactory to the Buyer, the Administrative Agent and each Group Agent;
(h)    a copy of a Subordinated Note in favor of each Originator, duly executed
by the Buyer; and
(i)    evidence (i) of the execution and delivery by each of the parties thereto
of each of the other Transaction Documents to be executed and delivered by it in
connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Buyer’s and the Administrative Agent’s (as the Buyer’s
assignee) satisfaction.
SECTION 4.2     Certification as to Representations and Warranties. Each
Originator, by accepting the Purchase Price related to each purchase or
contribution of Receivables generated by such Originator, shall be deemed to
have certified that the representations and warranties of such Originator
contained in Article V, as from time to time amended in accordance with the
terms hereof, are true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) on and
as of such day, with the same effect as though made on and as of such day
(except for representations and warranties which apply to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date).


9



--------------------------------------------------------------------------------





SECTION 4.3     Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer, the
Administrative Agent and each Group Agent (which consents may be granted or
withheld in their sole discretion); provided that the following conditions are
satisfied or waived in writing by the Administrative Agent and each Group Agent
on or before the date of such addition:
(a)    the Servicer shall have given the Buyer, the Administrative Agent and
each Group Agent at least thirty (30) days’ prior written notice of such
proposed addition and the identity of the proposed additional Originator and
shall have provided such other information with respect to such proposed
additional Originator as the Buyer, the Administrative Agent or any Group Agent
may reasonably request;
(b)    such proposed additional Originator shall have executed and delivered to
the Buyer, the Administrative Agent and each Group Agent an agreement
substantially in the form attached hereto as Exhibit C (a “Joinder Agreement”);
(c)    such proposed additional Originator shall have delivered to the Buyer,
the Administrative Agent (as the Buyer’s assignee) and each Group Agent each of
the documents with respect to such Originator described in Section 4.1, in each
case in form and substance satisfactory to the Buyer, the Administrative Agent
(as the Buyer’s assignee) and each Group Agent;
(d)    no Purchase and Sale Termination Event or Unmatured Purchase and Sale
Termination Event shall have occurred and be continuing; and
(e)    no Event of Termination, Unmatured Event of Termination, Non-Reinvestment
Event or Unmatured Non-Reinvestment Event shall have occurred and be continuing.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator (and solely with respect to Section 5.21, the Buyer)
hereby represents and warrants with respect to itself that each representation
and warranty concerning it or the Receivables sold by it hereunder that is
contained in the Receivables Purchase Agreement is true and correct, and hereby
makes the representations and warranties set forth in this Article V:
SECTION 5.1     Existence and Power. Such Originator is a corporation, limited
liability company or limited partnership, as applicable, duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation. Such Originator is duly qualified
to do business as a foreign corporation, limited liability company or limited
partnership, as applicable, in good standing in all other jurisdictions which
require such qualification, except to the extent that failure to so qualify
would not have a Material Adverse Effect.


10



--------------------------------------------------------------------------------





SECTION 5.2     Power and Authority; Due Authorization. Such Originator (i) has
all necessary power and authority to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and (C) grant a security interest in the Receivables and the Related
Rights to the Buyer on the terms and subject to the conditions herein provided
and (ii) has duly authorized by all necessary action such grant and the
execution, delivery and performance of, and the consummation of the transactions
provided for in, this Agreement and the other Transaction Documents to which it
is a party.
SECTION 5.3     No Conflict or Violation. The execution, delivery and
performance of, and the consummation of the transactions contemplated by, this
Agreement and the other Transaction Documents to which it is a party, and the
fulfillment of the terms hereof and thereof, will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any material indenture, sale agreement, credit agreement, loan
agreement, security agreement, mortgage, deed of trust, or other material
agreement or instrument to which such Originator is a party or by which it or
any of its properties is bound, (ii) result in the creation or imposition of any
material Adverse Claim (other than Permitted Adverse Claims) upon any of the
Support Assets pursuant to the terms of any such indenture, credit agreement,
loan agreement, security agreement, mortgage, deed of trust, or other material
agreement or instrument other than this Agreement and the other Transaction
Documents or (iii) conflict with or violate in any material respect any
Applicable Law, except in each case to the extent that any such conflict,
breach, default, Adverse Claim or violation could not reasonably be expected to
have a Material Adverse Effect.
SECTION 5.4     Governmental Approvals. Except where the failure to obtain or
make such authorization, consent, order, approval or action could not reasonably
be expected to have a Material Adverse Effect and filings with the SEC to the
extent required by Applicable Law, all authorizations, consents, orders and
approvals of, or other actions by, any Governmental Authority that are required
to be obtained by such Originator in connection with the grant of a security
interest in the Receivables and the Related Rights to the Buyer hereunder or the
due execution, delivery and performance by such Originator of this Agreement or
any other Transaction Document to which it is a party and the consummation by
such Originator of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.
SECTION 5.5     Valid Sale. Each sale of Receivables and the Related Rights made
by such Originator pursuant to this Agreement shall constitute a valid sale (or,
with respect to the Contributing Originator, contribution), transfer and
assignment of Receivables and Related Rights to the Buyer, enforceable against
creditors of, and purchasers from, such Originator, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
SECTION 5.6     Binding Effect of Agreement. This Agreement and each of the
other Transaction Documents to which it is a party constitute legal, valid and
binding obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization,


11



--------------------------------------------------------------------------------





moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) as such enforceability may be limited by general principles
of equity, regardless of whether such enforceability is considered in a
proceeding in equity or at law.
SECTION 5.7     Accuracy of Information. All certificates, reports, statements,
documents and other information furnished to the Buyer, the Administrative Agent
or any other Purchaser Party by or on behalf of such Originator pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, taken together with any information
contained in the public filings made by CSC with the SEC pursuant to the 1934
Act, is, complete and correct in all material respects on the date the same are
furnished to the Buyer, the Administrative Agent or such other Purchaser Party,
and does not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made; provided, that with respect to projected financial information
provided by or on behalf of such Originator, such Originator represents only
that such information was prepared in good faith by management of such
Originator on the basis of assumptions believed by such management to be
reasonable as of the time made.
SECTION 5.8     Actions, Suits. Except as publicly disclosed in reports filed
under the Exchange Act prior to the Closing Date, (i) there is no action, suit,
proceeding or investigation pending or, to the actual knowledge of such
Originator, threatened, against such Originator before any Governmental
Authority and (ii) such Originator is not subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any Governmental
Authority that, in the case of either of the foregoing clauses (i) and (ii), (A)
asserts the invalidity of this Agreement or any other Transaction Document, (B)
seeks to prevent the grant of a security interest in any Receivable or Related
Right by such Originator to the Buyer, the ownership or acquisition by the Buyer
of any Receivables or Related Right or the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document or
(C) individually or in the aggregate for all such actions, suits, proceedings
and investigations could reasonably be expected to have a Material Adverse
Effect.
SECTION 5.9     No Material Adverse Effect. Since April 1, 2016, there has been
no Material Adverse Effect with respect to such Originator.
SECTION 5.10 Names and Location. Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages hereto. Such Originator is “located” (as
such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I and since the date occurring five calendar years prior to the Closing
Date, has not been “located” (as such term is defined in the applicable UCC) in
any other jurisdiction (except as specified in Schedule I). The office(s) where
such Originator keeps its records concerning the Receivables is at the
address(es) set forth on Schedule II (as such Schedule may be updated from time
to time).


12



--------------------------------------------------------------------------------





SECTION 5.11 Margin Stock. Such Originator is not engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meanings of Regulations T, U
and X of the Board of Governors of the Federal Reserve System), and no Purchase
Price payments or proceeds under this Agreement will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
SECTION 5.12 Eligible Receivables. Each Receivable shall be an Eligible
Receivable on the date of any sale hereunder, unless otherwise specified in the
first Information Package that includes such Receivable.
SECTION 5.13 Credit and Collection Policy. Such Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable sold by it hereunder and each related Contract.
SECTION 5.14 Investment Company Act. Such Originator is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act.
SECTION 5.15 Anti- Corruption Laws and Sanctions. Such Originator has
implemented and maintains in effect policies and procedures designed to promote
and achieve compliance by such Originator, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and such Originator, its Subsidiaries and to the knowledge
of such Originator its directors, officers, employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (i) such Originator, any Subsidiary of such Originator or to
the knowledge of such Originator any of the directors or officers of such
Originator, (ii) to the knowledge of such Originator or such Subsidiary, any
director or officer of any Subsidiary of such Originator or (iii) to the
knowledge of such Originator, any employee or agent of such Originator or any
Subsidiary that will act in any capacity in connection with or benefit from the
facility established hereby, is a Sanctioned Person.
SECTION 5.16 Financial Condition.
(a)    The audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries as of April 1, 2016 and the related audited statements of income
and shareholders’ equity of the Parent and its consolidated Subsidiaries for the
fiscal quarter then ended, copies of which have been furnished to the
Administrative Agent and the Group Agents, present fairly in all material
respects the consolidated financial position of the Parent and its consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied.
(b)    On the date hereof, and on the date of each purchase hereunder (both
before and after giving effect to such purchase), such Originator is, and will
be on such date, Solvent and no Insolvency Proceeding with respect to such
Originator is, or will be on such date, pending or threatened.


13



--------------------------------------------------------------------------------





SECTION 5.17 Taxes. Except as disclosed in reports filed under the Exchange Act
prior to the Closing Date, such Originator has filed or caused to be filed all
material tax returns (federal, state and local) required to be filed and paid
all amounts of taxes shown thereon to be due, including interest and penalties,
except (i) for such taxes as are being contested in good faith and by proper
proceedings and with respect to which appropriate reserves are being maintained
by such Originator in accordance with GAAP as reasonably determined by such
Originator or (ii) to the extent that the failure to file such returns or pay
such taxes would not reasonably be expected to have a Material Adverse Effect.
SECTION 5.18 ERISA. Except as disclosed in reports filed under the Exchange Act
by the Parent prior to the Closing Date:
(a)    No ERISA Event has occurred or is reasonably expected to occur (other
than for premiums payable under Title IV of ERISA), that would reasonably be
expected to result in a liability to the Parent or its ERISA Affiliates of more
than $250,000,000 over the amount previously reflected for any such liabilities,
in accordance with GAAP, on the financial statements delivered pursuant to
Section 8.02(b)(v) of the Receivables Purchase Agreement;
(b)    Schedule B (Actuarial Information) to the Parent’s most recently
completed annual report (Form 5500 Series) for each Pension Plan, copies of
which have been filed with the Internal Revenue Service and furnished to the
Administrative Agent, is complete and, to the best knowledge of the Parent,
accurate, and since the date of such Schedule B there has been no change in the
funding status of any such Pension Plan except any change that would not
reasonably be expected to have a material adverse effect on the business,
financial condition or operations of the Parent and its Subsidiaries, taken as a
whole;
(c)    As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability to the Parent
or any of its ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan, when aggregated with such potential liability for a complete withdrawal
for all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA, does not exceed $250,000,000;
(d)    The Parent and each of its ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan except
for any such failure to perform or comply that would not reasonably be expected
to have a material adverse effect on the business, financial condition or
operations of the Parent and its Subsidiaries, taken as a whole;
(e)    Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the Code has received a determination letter from the Internal Revenue
Service that the Employee Benefit Plan is so qualified (or a timely application
for such a determination letter is pending), and to the best of the Parent’s
knowledge, the Employee Benefit Plan has not been operated in any way that would
result in the Employee Benefit Plan no longer being so qualified except as would
not reasonably be expected to have a material adverse effect on the business,
financial condition or operations of the Parent and its Subsidiaries, taken as a
whole; and


14



--------------------------------------------------------------------------------





(f)    Neither the Parent nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or has
been terminated or has been determined to be in “endangered” or “critical”
status, within the meaning of Title IV of ERISA, and, to the best knowledge of
the Parent, no Multiemployer Plan is reasonably expected to be insolvent, in
reorganization or to be terminated or to be determined to be in “endangered” or
“critical” status within the meaning of Title IV of ERISA, in each case,
resulting in liability to the Parent or its ERISA Affiliates of more than
$250,000,000.
SECTION 5.19 Bulk Sales. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law to which such Originator
is subject.
SECTION 5.20 No Fraudulent Conveyance. No sale or contribution hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.
SECTION 5.21 Ordinary Course of Business. Each remittance of Collections on the
Receivables transferred by an Originator to a Buyer under this Agreement will
have been (i) in payment on account of a sale transacted by such Originator in
the ordinary course of business or financial affairs of such Originator and such
Buyer and (ii) made in the ordinary course of business or financial affairs of
such Originator and such Buyer.
SECTION 5.22 Good Title Perfection;.
(a)    Immediately preceding its sale or contribution of each Receivable
hereunder, such Originator was the owner of such Receivable sold or contributed
or purported to be sold or contributed, as the case may be, free and clear of
any Adverse Claims (other than Permitted Adverse Claims), and each such sale or
contribution hereunder constitutes a valid sale or contribution, transfer and
assignment of all of such Originator’s right, title and interest in, to and
under the Receivables sold or contributed by it, free and clear of any Adverse
Claims (other than Permitted Adverse Claims).
(b)    On or before the date hereof and before the generation by such Originator
of any new Receivable to be sold, contributed or otherwise conveyed hereunder,
all financing statements and other documents, if any, required to be recorded or
filed in order to perfect and protect the Buyer’s ownership interest in
Receivables to be sold or otherwise conveyed hereunder against all creditors of
and purchasers from such Originator will have been duly filed in each filing
office necessary for such purpose, and all filing fees and taxes, if any,
payable in connection with such filings shall have been paid in full.
(c)    Upon the creation of each new Receivable sold, contributed or otherwise
conveyed or purported to be conveyed hereunder and on the Closing Date for then
existing Receivables, the Buyer shall have a valid and perfected first priority
ownership or security interest in each Receivable sold to it hereunder, free and
clear of any Adverse Claim (other than Permitted Adverse Claims).
SECTION 5.23 Perfection Representations.


15



--------------------------------------------------------------------------------





(a)    This Agreement creates a valid and continuing ownership or security
interest (as defined in the applicable UCC) in the Originator’s right, title and
interest in, to and under the Receivables and Related Rights which (A) security
interest has been perfected and is enforceable against creditors of and
purchasers from such Originator and (B) will be free of all Adverse Claims
(other than Permitted Adverse Claims).
(b)    The Receivables constitute “accounts” or “general intangibles” within the
meaning of Section 9-102 of the UCC.
(c)    All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) (to the extent perfection may be achieved by filing a
financing statement under the UCC) the sale and contribution of the Receivables
and Related Rights from each Originator to the Buyer pursuant to this Agreement.
(d)    Other than the ownership or security interest granted to the Buyer
pursuant to this Agreement, such Originator has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables or
Related Rights except as permitted by this Agreement and the other Transaction
Documents. Such Originator has not authorized the filing of and is not aware of
any financing statements filed against such Originator that include a
description of collateral covering the Receivables and Related Rights other than
any financing statement (i) in favor of the Administrative Agent or (ii) that
has been terminated or amended to reflect the release of any security interest
in the Receivables and Related Rights.
(e)    Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 5.23 shall
be continuing and remain in full force and effect until the Final Payout Date.
SECTION 5.24 Reliance on Separate Legal Identity. Such Originator acknowledges
that each of the Purchasers, the Group Agents and the Administrative Agent are
entering into the Transaction Documents to which they are parties in reliance
upon the Buyer’s identity as a legal entity separate from such Originator.
SECTION 5.25 Opinions. The facts regarding such Originator, the Receivables sold
by it hereunder, the Related Security and the related matters set forth or
assumed in each of the opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.
SECTION 5.26 Nature of Pool Receivables. All Pool Receivables: (i) were
originated by such Originator in the ordinary course of its business, (ii) were
sold to Buyer for fair consideration and reasonably equivalent value and (iii)
represent all, or a portion of the purchase price of merchandise, insurance or
services within the meaning of Section 3(c)(5)(A) of the Investment Company Act.
The purchase of Pool Receivables with the proceeds of Investments made under the
Receivables Purchase Agreement would constitute a “current transaction” for
purposes of Section 3(a)(3) of the Securities Act.


16



--------------------------------------------------------------------------------





SECTION 5.27 Compliance with Applicable Laws. Each Originator is in compliance
with the requirements of all laws, rules and regulations applicable to its
property or business operations, except in such instance where any failure to
comply therewith, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
SECTION 5.28 Adverse Change in Receivables. Since April 1, 2016, there has been
no material adverse change in either the collectability or the payment history
of the Receivables originated by such Originator taken as a whole.
SECTION 5.29 Compliance with Transaction Documents. Each Originator has complied
with all of the terms, covenants and agreements contained in the other
Transaction Documents to which it is a party.
SECTION 5.30 Collection Accounts. Each Collection Account and Lock-Box is in the
name of the applicable Originator identified in the Receivables Purchase
Agreement, and such Originator owns and has good and marketable title to the
applicable Collection Account or Lock-Box free and clear of any Adverse Claim
(other than Permitted Adverse Claims).
SECTION 5.31 Reaffirmation of Representations and Warranties by each Originator.
On each day that a new Receivable is created, and when sold or contributed to
the Buyer hereunder, such Originator shall be deemed to have certified that all
representations and warranties set forth in this Article V are true and correct
in all material respects (unless such representation or warranty contains a
materiality qualification and, in such case, such representation or warranty
shall be true and correct as made) on and as of such day (except for
representations and warranties which apply as to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date). Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations contained in this Article shall be continuing and remain in full
force and effect until the Final Payout Date.
ARTICLE VI
COVENANTS OF THE ORIGINATORS
SECTION 6.1      Covenants. From the date hereof until the Final Payout Date,
each Originator will, unless the Administrative Agent and the Buyer shall
otherwise consent in writing, perform the following covenants:
(a)    Financial Reporting. Each Originator will maintain a system of accounting
established and administered in accordance with GAAP, and each Originator shall
furnish to the Buyer, the Administrative Agent and each Group Agent such
information as the Buyer, the Administrative Agent or any Group Agent may from
time to time reasonably request relating to such system.
(b)    Notices. Such Originator will notify the Buyer, Administrative Agent and
each Group Agent in writing of any of the following events promptly upon (but in
no event later than three (3) Business Days after) a Financial Officer or other
officer learning of the


17



--------------------------------------------------------------------------------





occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:
(i)    Notice of Purchase and Sale Termination Event, Unmatured Purchase and
Sale Termination Event, Event of Termination, Unmatured Event of Termination,
Non-Reinvestment Event or Unmatured Non-Reinvestment Event. A statement of a
Financial Officer of such Originator setting forth details of any Purchase and
Sale Termination Event (as defined in Section 8.1), Unmatured Purchase and Sale
Termination Event (as defined in Section 8.1), Event of Termination, Unmatured
Event of Termination, Non-Reinvestment Event or Unmatured Non-Reinvestment Event
that has occurred and is continuing and the action that such Originator proposes
to take with respect thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by such Originator under this Agreement or
any other Transaction Document to be true and correct in any material respect
when made.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding with respect to such Originator, the Buyer, the
Servicer, the Performance Guarantor, or any other Originator, that with respect
to any Person other than the Buyer, could reasonably be expected to have a
Material Adverse Effect.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon
Receivables or Related Rights or any portion thereof (other than a Permitted
Adverse Claim), (B) any Person other than an Originator, the Buyer, the Servicer
or the Administrative Agent shall obtain any rights or direct any action with
respect to any Collection Account (or related Lock-Box) or Blocked Account
(other than a Permitted Adverse Claim) or (C) any Obligor shall receive any
change in payment instructions with respect to Pool Receivable(s) from a Person
other than an Originator, the Servicer or the Administrative Agent.
(c)    Preservation of Existence. Each Originator will keep in full force and
effect its existence and shall obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
other Transaction Documents and the Receivables and Related Security, except to
the extent the failure to maintain such qualification could not reasonably be
expected to have a Material Adverse Effect; provided however, that nothing in
this paragraph (c) shall prevent any transaction permitted by paragraph (o)
below or not otherwise prohibited by this Agreement or any other Transaction
Document.
(d)    Compliance with Laws. Each Originator will comply with all Applicable
Laws to which it may be subject if the failure to comply could reasonably be
expected to have a Material Adverse Effect.
(e)    Furnishing of Information and Inspection of Receivables. Each Originator
will furnish or cause to be furnished to the Buyer, the Administrative Agent and
each Group Agent


18



--------------------------------------------------------------------------------





from time to time such information with respect to the Pool Receivables as the
Buyer, the Administrative Agent or any Group Agent may reasonably request. Each
Originator will, at such Originator’s expense, during regular business hours
with, unless an Event of Termination or Non-Reinvestment Event has occurred and
is continuing, five (5) Business Days’ prior written notice, permit the Buyer,
the Administrative Agent and/or any Group Agent or their agents or
representatives to (i) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Support Assets, (ii) visit
the offices and properties of such Originator for the purpose of examining such
books and records, and (iii) discuss matters relating to the Pool Receivables,
other Support Assets or such Originator’s performance hereunder or under the
Transaction Documents to which it is a party with any of the officers, directors
or employees of such Originator and its independent accountants, having
knowledge of such matters; provided, that unless an Event of Termination or
Non-Reinvestment Event has occurred and is continuing, (A) each Originator shall
be required to reimburse the Administrative Agent and Buyer for reasonable
documented out-of-pocket costs and expenses for only one (1) such review
pursuant to clause (ii) above in any calendar year and (B) the Administrative
Agent and the Group Agents hereby agree to coordinate their audits and
inspections. Following the occurrence of an Event of Termination or
Non-Reinvestment Event, the Administrative Agent may appoint a third party to
monitor the servicing of the Receivables, including the disposition of
Collections received in the Collection Accounts.
(f)    Payments on Receivables, Collection Accounts, Blocked Account and
Lock-Boxes. Each Originator shall at all times, instruct all Obligors to deliver
payments on the Receivables to (i) so long as no Event of Termination or
Non-Reinvestment Event has occurred and is continuing, a Blocked Account,
Collection Account or a Lock-Box and (ii) if an Event of Termination or
Non-Reinvestment Event has occurred and is continuing, to a Blocked Account.
Each Originator shall promptly (but in any event within three (3) Business Days
after receipt) remit all Collections received in a Collection Account or
Lock-Box to a Blocked Account. Each Originator shall, at all times, maintain
such books and records necessary to identify Collections received from time to
time on Receivables and transfer such Collections to a Blocked Account. If any
payments on the Receivables or other Collections are received by such
Originator, it shall hold such payments in trust for the benefit of the Buyer,
the Administrative Agent, the Group Agents and the other Secured Parties and
promptly (but in any event within three (3) Business Days after receipt) remit
such funds into a Blocked Account. Following the occurrence of an Event of
Termination or Non-Reinvestment Event, upon the request of the Administrative
Agent, each Originator shall cause the Administrative Agent to receive read-only
access to each Collection Account or, if read-only access is not available for
any Collection Account, daily account statements with respect to such Collection
Account. No Originator shall permit funds other than Collections on Pool
Receivables and other Support Assets to be deposited into any Blocked Account.
If such funds are nevertheless deposited into any Blocked Account, such
Originator will within three (3) Business Days identify and transfer such funds
to the appropriate Person entitled to such funds. Such Originator shall only add
a Collection Account (or a related Lock-Box), a Collection Account Bank, Blocked
Account or Blocked Account Bank to those listed in the Receivables Purchase
Agreement, if the Administrative Agent has received notice of such addition and,
with respect to a Blocked Account, an executed and acknowledged copy of an
Account Control Agreement (or an amendment thereto) in form and substance
acceptable to the Administrative Agent from the applicable Blocked Account Bank.
Such Originator shall only


19



--------------------------------------------------------------------------------





terminate an Account Control Agreement or close a Collection Account or a
related Lock-Box) or Blocked Account with the prior written consent of the Buyer
and Administrative Agent.
(g)    Liens. Except as otherwise provided herein, no Originator will sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create or
suffer to exist any Adverse Claim (except for Permitted Adverse Claims) upon
(including, without limitation, the filing of any financing statement) or with
respect to, any Pool Receivable or other Related Rights, or assign any right to
receive income in respect thereof.
(h)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
by the Receivables Purchase Agreement, such Originator will not alter the
delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Receivable in any material respect, or amend, modify or waive, in
any material respect, any term or condition of any related Contract. Such
Originator shall at its expense comply in all material respects with the Credit
and Collection Policy with regard to each Pool Receivable and the related
Contract.
(i)    Fundamental Changes. Each Originator shall not make any change in such
Originator’s name, location or making any other change in such Originator’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement or the Receivables
Purchase Agreement “seriously misleading” as such term (or similar term) is used
in the applicable UCC, in each case, unless the Buyer, the Administrative Agent
and each Group Agent have each (A) received 30 days’ prior notice thereof,
(B) received executed copies of all documents, certificates and opinions
(including, without limitation, opinions relating to bankruptcy and UCC matters)
as the Buyer or the Administrative Agent shall reasonably request and (C) been
reasonably satisfied that all other action to perfect and protect the interests
of the Buyer and the Administrative Agent, on behalf of the Purchasers, in and
to the Receivables to be sold by it hereunder and other Related Rights, as
reasonably requested by the Buyer or the Administrative Agent shall have been
taken by, and at the expense of, such Originator (including the filing of any
UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3).
(j)    Change in Credit and Collection Policy. Except as required by Applicable
Law, no Originator will make, or direct the Servicer to make, any change in the
Credit and Collection Policy that could reasonably be expected to adversely
affect the value, validity, collectability or enforceability of the Receivables
or decrease the credit quality of any newly created Receivables (in each case,
taken as a whole) without the prior written consent of the Administrative Agent
and the Majority Group Agents. Promptly following any change in the Credit and
Collection Policy, the Originator will deliver a copy of the updated Credit and
Collection Policy to the Buyer and the Administrative Agent.
(k)    Records. Each Originator will maintain and implement (or cause the
Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily


20



--------------------------------------------------------------------------------





identification of each Pool Receivable and all Collections of and adjustments to
each existing Pool Receivable).
(l)    Ownership Interest, Etc. Each Originator shall (and shall cause the
Servicer to), at its expense, take all action necessary or reasonably desirable
to establish and maintain a valid and enforceable ownership or security interest
in the Pool Receivables, the Related Rights and Collections with respect
thereto, and a first priority perfected security interest in the Support Assets,
in each case free and clear of any Adverse Claim (except for Permitted Adverse
Claims), in favor of the Buyer (and the Administrative Agent (on behalf of the
Purchasers), as the Buyer’s assignee), including taking such action to perfect,
protect or more fully evidence the interest of the Buyer (and the Administrative
Agent (on behalf of the Purchasers), as the Buyer’s assignee) as the Buyer, the
Administrative Agent or any Group Agent may reasonably request. In order to
evidence the security interests of the Administrative Agent under this
Agreement, such Originator shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables, Related Security and Collections (subject
to Permitted Adverse Claims). Such Originator shall, from time to time, within
the time limits established by law, prepare and present to the Administrative
Agent for the Administrative Agent’s authorization and approval, all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest (subject to Permitted Adverse Claims). The Administrative Agent’s
approval of such filings shall authorize such Originator to file such financing
statements under the UCC without the signature of such Originator, any
Originator or the Administrative Agent where allowed by Applicable Law.
Notwithstanding anything else in the Transaction Documents to the contrary, such
Originator shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes Support Assets of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent.
(m)    Further Assurances. Each Originator hereby authorizes and hereby agrees
from time to time, at its own expense, promptly to execute (if necessary) and
deliver all further instruments and documents, and to take all further actions,
that may be necessary or desirable, or that the Buyer or the Administrative
Agent may reasonably request, to perfect, protect or more fully evidence the
purchases and contributions made hereunder or under the Receivables Purchase
Agreement and/or security interest granted pursuant to the Receivables Purchase
Agreement or any other Transaction Document, or to enable the Buyer or the
Administrative Agent (on behalf of the Purchasers) to exercise and enforce their
respective rights and remedies hereunder, under the Receivables Purchase
Agreement or under any other Transaction Document. Without limiting the
foregoing, such Originator hereby authorizes, and will, upon the request of the
Buyer or the Administrative Agent, at such Originator’s own expense, execute (if
necessary) and file such financing statements or continuation statements, or
amendments thereto, and such other instruments and documents, that may be
necessary or desirable, or that the Buyer or Administrative Agent may reasonably
request, to perfect, protect or evidence any of the foregoing.
(n)    Transaction Information. None of the Originators, any Affiliate of an
Originator or any third party with which an Originator or any Affiliate thereof
has contracted, shall


21



--------------------------------------------------------------------------------





deliver, in writing or orally, to any Rating Agency, any Transaction Information
without providing such Transaction Information to the applicable Group Agent
prior to delivery to such Rating Agency and will not participate in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Group Agent.
(o)    Mergers, Acquisitions, Investments, etc. No Originator shall be a party
to any merger, consolidation or other restructuring, or sell, transfer, assign,
convey or lease (whether in one or a series of transactions, all or
substantially all of its assets) unless (A) the Buyer, the Administrative Agent
and each Group Agent have each received thirty (30) days’ prior notice thereof,
(B) no Event of Termination, Unmatured Event of Termination, Non-Reinvestment
Event or Unmatured Non-Reinvestment Event has occurred and is continuing or
would result immediately after giving effect thereto, (C) the Buyer, the
Administrative Agent and each Group Agent have each received executed copies of
all documents, certificates and opinions (including, without limitation,
opinions relating to bankruptcy and UCC matters) as the Buyer or the
Administrative Agent shall reasonably request, (D) if such Originator is not the
surviving entity, the surviving entity provides an acknowledgment or
reaffirmation of its obligations hereunder and under the other Transaction
Documents to which it (or the applicable non-surviving entity) was a party, and
(E) the Buyer, the Administrative Agent and each Group Agent have been
reasonably satisfied that all other action to perfect and protect the interests
of the Buyer and the Administrative Agent, on behalf of the Purchasers, in and
to the Receivables to be sold by it hereunder and other Related Rights, as
reasonably requested by the Buyer or the Administrative Agent shall have been
taken by, and at the expense of, such Originator (including the filing of any
UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3).
(p)    Billing.  Prepare and deliver (or cause to be prepared and delivered)
invoices with respect to all Receivables in compliance with the terms of the
related Contracts and the Credit and Collection Policy in all material respects
(including with respect to frequency of invoicing).
(q)    Receivables Not to Be Evidenced by Promissory Notes or Chattel Paper. No
Originator shall take any action to cause or permit any Receivable created,
acquired or originated by it to become evidenced by any “instrument” or “chattel
paper” (as defined in the applicable UCC) without the prior written consent of
the Buyer and the Administrative Agent.
(r)    Legend. Each Originator (or the Servicer on its behalf) shall have placed
on the most recent, and have taken all steps reasonably necessary to ensure that
there shall be placed on each subsequent, data processing report that it
generates which are of the type that a proposed purchaser or lender would use to
evaluate the Receivables, the legend described in Section 7.3.
(s)    Buyer’s Tax Status. Neither CSC nor any Originator shall take or cause
any action to be taken that could result in the Buyer (i) being treated other
than as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes that is disregarded as separate
from a United States person (within the meaning of Section 7701(a)(30) of the
Code) or (ii) becoming an association taxable as a corporation or a publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes.


22



--------------------------------------------------------------------------------





(t)    Insurance. Such Originator will maintain in effect, at such Originator’s
expense, such casualty and liability insurance as such Originator deems
appropriate in its good faith business judgment.
(u)    Subordinated Notes, Etc. Such Originator will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim (other than Permitted
Adverse Claims) upon (including, without limitation, the filing of any financing
statement) or with respect to, any Subordinated Note.
(v)    Collection Accounts. Such Originator shall maintain each Collection
Account and Lock-Box in the name of the applicable Originator identified in the
Receivables Purchase Agreement, and ensure that such Originator owns and has
good and marketable title to the applicable Collection Account or Lock-Box free
and clear of any Adverse Claim (other than Permitted Adverse Claims).
(w)    Commingling. Each Originator shall ensure that no more than 5.00% of all
funds deposited to the Collection Accounts (in the aggregate) during any Fiscal
Month constitute funds other than Collections.
SECTION 6.2 Separateness Covenants. Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, each
Originator shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent or any Group Agent to continue
the Buyer’s identity as a separate legal entity and to make it apparent to third
Persons that the Buyer is an entity with assets and liabilities distinct from
those of such Originator and any other Person, and is not a division of such
Originator, its Affiliates or any other Person. Without limiting the generality
of the foregoing and in addition to and consistent with the other covenants set
forth herein, such Originator shall take such actions as shall be required in
order that:
(a)    such Originator shall not be involved in the day to day management of the
Buyer;
(b)    such Originator shall maintain separate records and books of account from
the Buyer and otherwise will observe corporate formalities and have a separate
area from the Buyer for its business (which may be located at the same address
as the Buyer, and, to the extent that it and the Buyer have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
between them, and each shall bear its fair share of such expenses);
(c)    the financial statements and books and records of such Originator shall
be prepared after the date of creation of the Buyer to reflect and shall reflect
the separate existence of the Buyer; provided, that the Buyer’s assets and
liabilities may be included in a consolidated financial statement issued by an
Affiliate of the Buyer; provided, however, that any such consolidated financial
statement or the notes thereto shall make clear that the Buyer’s assets are not
available to satisfy the obligations of such Affiliate;


23



--------------------------------------------------------------------------------





(d)    except as permitted by the Receivables Purchase Agreement, (i) such
Originator shall maintain its assets (including, without limitation, deposit
accounts) separately from the assets (including, without limitation, deposit
accounts) of the Buyer and (ii) the Buyer’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer;
(e)    such Originator shall not act as an agent for the Buyer (except in the
capacity of Servicer or a Sub-Servicer);
(f)    such Originator shall not conduct any of the business of the Buyer in its
own name (except in the capacity of Servicer or a Sub-Servicer);
(g)    such Originator shall not pay any liabilities of the Buyer out of its own
funds or assets;
(h)    such Originator shall maintain an arm’s-length relationship with the
Buyer;
(i)    such Originator shall not assume or guarantee or become obligated for the
debts of the Buyer or hold out its credit as being available to satisfy the
obligations of the Buyer;
(j)    such Originator shall not acquire obligations of the Buyer (other than
the Subordinated Notes);
(k)    such Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Buyer, including, without limitation,
shared office space;
(l)    such Originator shall identify and hold itself out as a separate and
distinct entity from the Buyer;
(m)    such Originator shall correct any known misunderstanding respecting its
separate identity from the Buyer;
(n)    such Originator shall not enter into, or be a party to, any transaction
with the Buyer, except in the ordinary course of its business and on terms which
are intrinsically fair and not less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;
(o)    such Originator shall not pay the salaries of the Buyer’s employees, if
any; and
(p)    to the extent not already covered in paragraphs (a) through (o) above,
such Originator shall comply and/or act in accordance with all of the other
separateness covenants set forth in Section 8.03 of the Receivables Purchase
Agreement.


24



--------------------------------------------------------------------------------





ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES
SECTION 7.1     Rights of the Buyer. Each Originator hereby authorizes the
Buyer, the Servicer or their respective designees or assignees under the
Receivables Purchase Agreement (including, without limitation, the
Administrative Agent) to take any and all steps in such Originator’s name
necessary or desirable, in their respective determination, to collect all
amounts due under any and all Receivables sold, contributed or otherwise
conveyed or purported to be conveyed by it hereunder, including, without
limitation, endorsing the name of such Originator on checks and other
instruments representing Collections and enforcing such Receivables and the
provisions of the related Contracts that concern payment and/or enforcement of
rights to payment; provided, however, the Administrative Agent shall not take
any of the foregoing actions unless an Event of Termination or Non-Reinvestment
Event has occurred and is continuing.
SECTION 7.2     Responsibilities of the Originators. Anything herein to the
contrary notwithstanding:
(a)    Each Originator shall perform its obligations hereunder, and the exercise
by the Buyer or its designee of its rights hereunder shall not relieve such
Originator from such obligations.
(b)    None of the Buyer, the Servicer, the Purchasers, the Group Agents or the
Administrative Agent shall have any obligation or liability to any Obligor or
any other third Person with respect to any Receivables, Contracts related
thereto or any other related agreements, nor shall the Buyer, the Servicer, the
Purchasers, the Group Agents or the Administrative Agent be obligated to perform
any of the obligations of such Originator thereunder.
(c)    Each Originator hereby grants to the Administrative Agent an irrevocable
power-of-attorney, with full power of substitution, coupled with an interest,
during the occurrence and continuation of an Event of Termination to take in the
name of such Originator all steps necessary or advisable to endorse, negotiate
or otherwise realize on any writing or other right of any kind held or
transmitted by such Originator or transmitted or received by the Buyer (whether
or not from such Originator) in connection with any Receivable sold, contributed
or otherwise conveyed or purported to be conveyed by it hereunder or Related
Right.
SECTION 7.3     Further Action Evidencing Purchases. On or prior to the Closing
Date, each Originator shall mark its master data processing records evidencing
Pool Receivables and Contracts with a legend, acceptable to the Buyer and the
Administrative Agent, evidencing that the Pool Receivables have been transferred
in accordance with this Agreement and none of the Originators or Servicer shall
change or remove such notation without the consent of the Buyer and the
Administrative Agent. Each Originator agrees that from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that the Buyer, the Servicer, the
Administrative Agent or any Group Agent may reasonably request in order to
perfect, protect or more fully evidence the Receivables and Related Rights
purchased by or contributed to the Buyer hereunder, or to enable the Buyer to
exercise or enforce any of its rights hereunder or under any other Transaction
Document. Without limiting the generality of the


25



--------------------------------------------------------------------------------





foregoing, upon the request of the Buyer, the Administrative Agent or any Group
Agent, such Originator will execute (if applicable), authorize and file such
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate.
Each Originator hereby authorizes the Buyer or its designee or assignee
(including, without limitation, the Administrative Agent) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables and Related Rights sold or
otherwise conveyed or purported to be conveyed by it hereunder and now existing
or hereafter generated by such Originator. If any Originator fails to perform
any of its agreements or obligations under this Agreement, the Buyer or its
designee or assignee (including, without limitation, the Administrative Agent)
may (but shall not be required to) itself perform, or cause the performance of,
such agreement or obligation, and the expenses of the Buyer or its designee or
assignee (including, without limitation, the Administrative Agent) incurred in
connection therewith shall be payable by such Originator.
SECTION 7.4     Application of Collections. Any payment by an Obligor in respect
of any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by Applicable Law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrative
Agent) or the Administrative Agent, be applied as a Collection of any Receivable
or Receivables of such Obligor to the extent of any amounts then due and payable
thereunder (such application to be made starting with the oldest outstanding
Receivable or Receivables) before being applied to any other indebtedness of
such Obligor.
SECTION 7.5     Tax Matters. Each Originator shall pay when due any taxes in the
nature of a sales or transfer tax payable in connection with the transfer of the
Receivables generated by such Originator under this Agreement.
ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
SECTION 8.1     Purchase and Sale Termination Events. Each of the following
events or occurrences described in this Section 8.1 shall constitute a “Purchase
and Sale Termination Event” (each event which with notice or the passage of time
or both would become a Purchase and Sale Termination Event being referred to
herein as an “Unmatured Purchase and Sale Termination Event”):
(a)    the Termination Date shall have occurred;
(b)    any Originator shall fail to make when due any payment or deposit to be
made by it under this Agreement or any other Transaction Document to which it is
a party and such failure shall remain unremedied for two (2) Business Days;
(c)    any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement,
any other Transaction Documents to which it is a party, or any other information
or report delivered pursuant hereto or thereto shall prove to have been
incorrect or untrue in any material respect when made or deemed made or


26



--------------------------------------------------------------------------------





delivered; provided that such circumstance shall not constitute a Purchase and
Sale Termination Event pursuant to this clause (c) if, solely to the extent
capable of cure, such breach is cured promptly (but not later than fifteen (15)
days); provided, further that no breach of a representation or warranty set
forth in Sections 5.12, 5.20 or 5.26 shall constitute a Purchase and Sale
Termination Event pursuant to this clause (c) if credit has been given for a
reduction of the Purchase Price, the outstanding principal balance of the
applicable Subordinated Note has been reduced or the applicable Originator has
made a cash payment to the Buyer, in any case, as required pursuant to Section
3.3(c) with respect to such breach; or
(d)    any Originator shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement or any other Transaction Document to
which it is a party on its part to be performed or observed and such failure
shall continue unremedied for thirty (30) days after the such Originator has
actual knowledge or receives written notice thereof.
SECTION 8.2     Remedies.
(a)    Optional Termination. Upon the occurrence and during the continuation of
a Purchase and Sale Termination Event, the Buyer (and not the Servicer), with
the prior written consent of the Administrative Agent shall have the option, by
notice to the Originators (with a copy to the Administrative Agent and the Group
Agents), to declare the Purchase Facility terminated.
(b)    Remedies Cumulative. Upon any termination of the Purchase Facility
pursuant to Section 8.2(a), the Buyer (and the Administrative Agent as Buyer’s
assignee) shall have, in addition to all other rights and remedies under this
Agreement, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other Applicable Laws, which rights shall be
cumulative.
ARTICLE IX
INDEMNIFICATION
SECTION 9.1     Indemnities by the Originators. Without limiting any other
rights that the Buyer may have hereunder or under Applicable Law, each
Originator and CSC, jointly and severally, hereby agrees to indemnify the Buyer,
each of its officers, directors, employees, agents, employees and respective
assigns, the Administrative Agent, each Purchaser and each Group Agent (each of
the foregoing Persons being individually called a “Purchase and Sale Indemnified
Party”), forthwith on demand, from and against any and all damages, claims,
losses, judgments, liabilities, penalties and related costs and expenses
(including Attorney Costs) (all of the foregoing being collectively called
“Purchase and Sale Indemnified Amounts”) awarded against or incurred by any of
them arising out of, relating to or in connection with:
(a)    the breach of any representation or warranty made or deemed made by such
Originator (or any employee, officer or agent of such Originator) under or in
connection with this Agreement or any of the other Transaction Documents, or any
information or report delivered by or on behalf of such Originator pursuant
hereto or thereto which shall have been untrue or incorrect when made or deemed
made or delivered;


27



--------------------------------------------------------------------------------





(b)    the transfer by such Originator of any interest in any Pool Receivable or
Related Right other than the transfer of any Pool Receivable and Related
Security to the Buyer pursuant to this Agreement and the grant of a security
interest to the Buyer pursuant to this Agreement;
(c)    the failure by such Originator to comply with the terms of any
Transaction Document or with any Applicable Law with respect to any Pool
Receivable or the related Contract; or the failure of any Pool Receivable or the
related Contract to conform to any such Applicable Law;
(d)    the lack of an enforceable ownership interest, or a first priority
perfected lien, in the Pool Receivables (and all Related Security) originated by
such Originator against all Persons (including any bankruptcy trustee or similar
Person), in either case, free and clear of any Adverse Claim;
(e)    the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable or the Related Rights;
(f)    any suit or claim related to the Pool Receivables originated by such
Originator (including any products liability or environmental liability claim
arising out of or in connection with the property, products or services that are
the subject of any Pool Receivable originated by such Originator);
(g)    any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable in the Receivables
Pool (including a defense based on such Receivable’s or the related Contract’s
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms) or any other claim resulting from the
sale of the property, products or services to such Receivable or the furnishing
or failure to furnish such property, products or services;
(h)    any failure of such Originator to perform any its duties or obligations
in accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;
(i)    the commingling of Collections of Pool Receivables at any time with other
funds, including any commingling in any Collection Account;
(j)    the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;
(k)    any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or in respect of any
Pool Receivable or any Related Rights;


28



--------------------------------------------------------------------------------





(l)    any claim brought by any Person other than a Purchase and Sale
Indemnified Party arising from any activity by such Originator or any Affiliate
of such Originator in servicing, administering or collecting any Pool
Receivable;
(m)    the failure by such Originator to pay when due any taxes, including,
without limitation, sales, excise or personal property taxes;
(n)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;
(o)    any product liability claim arising out of or in connection with goods or
services that are the subject of any Receivable generated by such Originator;
(p)    any liability of the Buyer for (i) net income tax or (ii) any withholding
tax or other obligation under Sections 1441, 1446 and 1461 of the United States
Internal Revenue Code of 1986, as amended, where Buyer bears the economic cost
of the liability and the withholding obligation does not relate to amounts
payable under the Receivables Purchase Agreement;
(q)    any liability under Section 5.03 of the Receivables Purchase Agreement;
or
(r)    any action taken by the Administrative Agent as attorney-in-fact for such
Originator pursuant to this Agreement or any other Transaction Document;
provided that such indemnity shall not be available to any Purchase and Sale
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of a Purchase and Sale Indemnified Party, (y) result from a
claim brought by any Originator against a Purchase and Sale Indemnified Party
for breach of the Purchase and Sale Indemnified Party’s obligations under any
Transaction Document as determined by a court of competent jurisdiction in a
final and nonappealable judgment or (z) constitute recourse with respect to a
Pool Receivable by reason of the bankruptcy or insolvency, or the financial or
credit condition or financial default, of the related Obligor.
If for any reason the foregoing indemnification is unavailable to any Purchase
and Sale Indemnified Party or insufficient to hold it harmless, then the
Originators, jointly and severally, shall contribute to the amount paid or
payable by such Purchase and Sale Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative economic interests of such Originator and its Affiliates, on the one
hand, and such Purchase and Sale Indemnified Party, on the other hand, in the
matters contemplated by this Agreement as well as the relative fault of such
Originator and its Affiliates and such Purchase and Sale Indemnified Party with
respect to such loss, claim, damage or liability and any other relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of such Originator under this Section


29



--------------------------------------------------------------------------------





shall be in addition to any liability which such Originator may otherwise have,
shall extend upon the same terms and conditions to Purchase and Sale Indemnified
Party, and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of such Originator and the Purchase
and Sale Indemnified Parties. Any indemnification or contribution under this
Section shall survive the termination of this Agreement.  
ARTICLE X    
MISCELLANEOUS
SECTION 10.1     Amendments, etc.
(a)    The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer, the Servicer and each Originator, with the prior written
consent of the Administrative Agent and the Majority Group Agents.
(b)    No failure or delay on the part of the Buyer, the Servicer, any
Originator, the Administrative Agent or any third-party beneficiary in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No notice to or demand on the Buyer, the Servicer or any Originator in any case
shall entitle it to any notice or demand in similar or other circumstances. No
waiver or approval by the Buyer, the Administrative Agent or the Servicer under
this Agreement shall, except as may otherwise be stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval under
this Agreement shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.
(c)    The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.
SECTION 10.2     Notices, etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing and unless otherwise stated
shall be made by email or letter to each party hereto, at its address set forth
under its name on Schedule IV hereto or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
notices, requests and demands shall be deemed to have been duly given or made
(a) when dispatched by email during the recipient’s normal business hours when
the confirmation showing the completed transmission has been received, or (b) if
mailed via a reputable international courier, when it has been left at the
relevant address or five (5) Business Days after being delivered to such
reputable international courier, in an envelope addressed to the applicable
person at that address and to the attention of the person(s) set forth above.
Each party to this Agreement shall promptly inform the other parties hereto of
any changes in their respective addresses or email addresses specified herein.


30



--------------------------------------------------------------------------------





SECTION 10.3     No Waiver; Cumulative Remedies. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law. Without
limiting the foregoing, CSC and each Originator hereby authorizes the Buyer, the
Administrative Agent, each Purchaser and each Group Agent (collectively, the
“Set-off Parties”), at any time during the continuance of an Event of
Termination, to the fullest extent permitted by law, to set off, against any
obligations of CSC or such Originator to such Set-off Party arising in
connection with the Transaction Documents (including, without limitation,
amounts payable pursuant to Section 9.1) that are then due and payable or that
are not then due and payable but have accrued, any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and any and
all indebtedness at any time owing by, any Set-off Party to or for the credit or
the account of CSC or such Originator.
SECTION 10.4     Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Buyer and each Originator and their
respective successors and permitted assigns. No Originator may assign any of its
rights hereunder or any interest herein without the prior written consent of the
Buyer, the Administrative Agent and each Group Agent, except as otherwise herein
specifically provided. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree. The
rights and remedies with respect to any breach of any representation and
warranty made by any Originator pursuant to Article V and the indemnification
and payment provisions of Article IX and Section 10.6 shall be continuing and
shall survive any termination of this Agreement.
SECTION 10.5     Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF), EXCEPT TO THE EXTENT THAT THE
PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.
SECTION 10.6     Costs, Expenses and Taxes. In addition to the obligations of
the Originators under Article IX, each Originator, severally and for itself
alone, and CSC, jointly and severally with each Originator, agrees to pay on
written demand:
(a)    to the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder all reasonable and
documented out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto), including, without limitation, (i) the reasonable
Attorney Costs for the Buyer (and any successor and permitted assigns thereof)
and any third-party beneficiary of the Buyer’s rights hereunder with respect
thereto and with respect to advising any such Person as to their rights and
remedies under this Agreement and the other Transaction Documents and (ii)
subject to Section 6.1(e), reasonable and documented accountants’, auditors’ and
consultants’ fees and expenses for the Buyer (and any successor and permitted
assigns thereof) and any third-party beneficiary of the Buyer’s rights hereunder
incurred in connection with the administration and


31



--------------------------------------------------------------------------------





maintenance of this Agreement or advising any such Person as to their rights and
remedies under this Agreement or as to any actual or reasonably claimed breach
of this Agreement or any other Transaction Document;
(b)    to the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder all reasonable and
documented out-of-pocket costs and expenses (including reasonable Attorney
Costs), of any such Person incurred in connection with the enforcement of any of
their respective rights or remedies under the provisions of this Agreement and
the other Transaction Documents; and
(c)    all stamp, franchise and other taxes and fees payable in connection with
the execution, delivery, filing and recording of this Agreement or the other
Transaction Documents to be delivered hereunder, and agrees to indemnify each
Purchase and Sale Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omitting to pay such taxes and fees.
SECTION 10.7     SUBMISSION TO JURISDICTION. (1) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
(a)    EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS SPECIFIED IN SCHEDULE IV. NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE
RIGHT OF THE PARTIES HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.
SECTION 10.8     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


32



--------------------------------------------------------------------------------





SECTION 10.9     Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be. The
Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.
SECTION 10.10     Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
SECTION 10.11     Acknowledgment and Agreement. By execution below, each
Originator expressly acknowledges and agrees that all of the Buyer’s rights,
title, and interests in, to, and under this Agreement (but not its obligations),
shall be assigned by the Buyer to the Administrative Agent (for the benefit of
the Purchasers) pursuant to the Receivables Purchase Agreement, and each
Originator consents to such assignment. Each of the parties hereto acknowledges
and agrees that the Purchasers, the Group Agents and the Administrative Agent
are third-party beneficiaries of the rights of the Buyer arising hereunder and
under the other Transaction Documents to which any Originator is a party, and
notwithstanding anything to the contrary contained herein or in any other
Transaction Document, during the occurrence and continuation of an Event of
Termination or Non-Reinvestment Event under the Receivables Purchase Agreement,
the Administrative Agent, and not the Buyer, shall have the sole right to
exercise all such rights and related remedies.
SECTION 10.12     No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date. Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount in respect of any Subordinated Note or otherwise
to such Originator pursuant to this Agreement unless the Buyer has received
funds which may, subject to Section 4.01 of the Receivables Purchase Agreement,
be used to make such payment. Any amount which the Buyer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the Bankruptcy Code) against or corporate obligation of the
Buyer by such Originator for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied. The agreements in this
Section 10.12 shall survive any termination of this Agreement.
SECTION 10.13     Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document,


33



--------------------------------------------------------------------------------





such inconsistency or ambiguity shall not be interpreted against any party
because of such party’s involvement in the drafting thereof.
SECTION 10.14     Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
[Signature Pages Follow]




34



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
CSC RECEIVABLES LLC,
as Buyer




By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer





COMPUTER SCIENCES CORPORATION,
as Servicer and as an Originator




By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: Vice President, Finance and Corporate Treasurer





ALLIANCE-ONE SERVICES, INC.,
as an Originator


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer






MYND CORPORATION,
as an Originator


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer














S-1         Purchase and Sale Agreement



--------------------------------------------------------------------------------





PDA SOFTWARE SERVICES LLC,
as an Originator


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer


CSC CYBERTEK CORPORATION,
as an Originator


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer




CSC AGILITY PLATFORM, INC.,
as an Originator


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer



CSC CONSULTING, INC.,
as an Originator


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: President and Treasurer












S-2    Purchase and Sale Agreement

